EXHIBIT 10.52

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.

2008 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into as of •, 2008 (the “Date of Grant”) between
Expeditors International of Washington, Inc., a Washington corporation (the
“Company”), and the option grant recipient (the “Optionee”).

WHEREAS, the Company has approved and adopted the 2008 Stock Option Plan (the
“Plan”), pursuant to which the Board of Directors is authorized to grant to
employees of the Company and its subsidiaries and affiliates stock options to
purchase common stock, $.01 par value, of the Company (the “Common Stock”);

WHEREAS, the Plan provides for the granting of stock options that either (i) are
intended to qualify as “Incentive Stock Options” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), or
(ii) do not qualify under Section 422 of the Code (“Non-Qualified Stock
Options”);

WHEREAS, on •, 2008 (the “Date of Grant”), the Company authorized the grant to
the Optionee of an [an Incentive Stock Option][a Non-Qualified Stock Option] to
purchase shares of Common Stock (the “Option”);

NOW, THEREFORE, the Company hereby grants to Optionee the option to purchase,
upon the terms and conditions set forth herein and in the Plan, shares of Common
Stock, as stated in the initial grant notice and/or Optionee’s account at a
service provider’s stock option website. (At the time of this grant, Optionee
views and accepts the Option at the self-service website of Transcentive, a
Computershare company: https://admin01.transcentive.com.)

1. Type of Option. This option is intended to be [an Incentive Stock Option][a
Non-Qualified Stock Option].

2. Date of Grant. This option was granted on •, 2008.

3. Exercise Price. The exercise price for the Option shall be $• per share.

4. Limitation on the Number of Shares. The tax treatment set forth in
Section 422 of the Code is subject to certain limitations. These limitations,
which are described in Section 5(a) of the Plan and are based upon the Code,
generally limit the number of shares that will qualify under Section 422 in any
given calendar year. Under Section 5(a) any portion of an Option that exceeds
the annual limit shall be a “Non-Qualified Stock Option.” The Company can make
no representation that any of this Option will actually qualify under
Section 422 when exercised.

5. Vesting Schedule.

 

Vesting Date

  

Portion of Total Option
Which Will Be Exercisable

•        , 2011

   50%

•        , 2012

   75%

•        , 2013

   100%

Upon any Change in Control of the Company, as defined in the Plan, the Option
shall accelerate and become fully vested and exercisable in accordance with
Section 5(n) of the Plan.

6. Option Not Transferable. This Option may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Should any of the foregoing
occur, Section 4 of the Plan provides that this Option shall terminate and
become null and void.

7. Investment Intent. By accepting this Option, Optionee represents and agrees
for himself, and all persons who acquire rights in this Option in accordance
with the Plan through Optionee, that none of the shares of Common Stock
purchased upon exercise of this Option will be distributed in violation of
applicable federal and state laws and regulations, and Optionee shall furnish
evidence satisfactory to the Company (including a written and signed
representation letter and a consent to be bound by all transfer restrictions
imposed by applicable law, legend condition, or otherwise) to that effect, prior
to delivery of the purchased shares of Common Stock.



--------------------------------------------------------------------------------

8. Termination of Option. A vested Option shall terminate, to the extent not
previously exercised, upon the occurrence of the first of the following events:

 

  (i) ten years from the Date of Grant;

 

  (ii) the expiration of three (3) months following the date of an Optionee’s
termination of employment with the Company for any reason other than death or
Disability; or

 

  (iii) the expiration of six (6) months following the date of death of the
Optionee or the cessation of employment of the Optionee by reason of Disability.

In the event of death of the Optionee, the Option shall be exercisable only by
the person or persons to whom the Optionee’s rights under the Option shall pass
by the Optionee’s will or by the laws of descent and distribution of the state
or county of the Optionee’s domicile at the time of death. Each unvested Option
granted pursuant hereto shall terminate upon the Optionee’s termination of
employment for any reason whatsoever, including death or Disability. For
Incentive Stock Option purposes, “Disability” shall mean that the Optionee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted, or can be expected to last, for a continuous period of
not less than twelve (12) months. This definition of “Disability” is intended to
comply with, and will be interpreted consistently with, Sections 22(e)(3) and
422(c)(6) of the Code.

9. Stock. In the case of any stock split, stock dividend or like change in the
nature of shares granted by this Agreement, the number of shares and option
price shall be proportionately adjusted as set forth in Section 5(m) of the
Plan.

10. Exercise of Option. Each exercise of this Option shall be by means of
written notice delivered to the Company at its principal executive office in
Seattle, Washington, specifying the number of shares of Common Stock to be
purchased. Upon each exercise of this Option, the full exercise price for the
Common Stock to be purchased together with the amount necessary for the Company
to satisfy its withholding obligation imposed by the Internal Revenue Code of
1986, if any, shall be paid to the Company by wire transfer, except to the
extent another method of payment is permitted by the Plan Administrator.
Alternatively, the Optionee may pay for all or any portion of the exercise price
by delivery of previously acquired shares of Common Stock with a fair market
value equal to or greater than the full exercise price or by complying with any
other payment mechanism which the Plan Administrator may approve at the time of
exercise. The exercise date of this Option shall be the date of the Company’s
receipt of the full exercise price for the Common Stock to be purchased.

11. Holding Period for Incentive Stock Options. In order to obtain the favorable
tax treatment currently provided by Section 422 of the Code, the shares of
Common Stock must be sold, if at all, after a date which is the later of two
(2) years from the date of grant of the Incentive Stock Option or one (1) year
from the date upon which the Option is exercised. The Optionee agrees to report
sales of such shares prior to the above determined date within one (1) business
day after such sale is concluded.

12. Optionee Acknowledgments. Optionee acknowledges that he has read and
understands the terms of this Agreement and that:

(a) The issuance of shares of Common Stock pursuant to the exercise of this
Option, the issuance of any securities with respect to such Common Stock by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization, and any
resale of any such shares of Common Stock, may only be effected in compliance
with applicable state and federal laws and regulations, including the Securities
Act of 1933, as amended (the “Securities Act”);

(b) By acceptance of the Option, he agrees to defend, indemnify and hold the
Company harmless from and against loss or liability arising from the transfer of
the Option or any Common Stock issued pursuant thereto or any interest therein
in violation of the provisions of the Securities Act or of this Option
Agreement;

(c) He agrees that prior to any exercise of the Option, he will seek access to
all information relating to the merits and risks of acquiring Common Stock
necessary to make an informed decision;

(d) He is not entitled to any rights as a shareholder with respect to any shares
of Common Stock issuable hereunder until he becomes a shareholder of record;

(e) The shares of Common Stock subject hereto may be adjusted in the event of
certain organic changes in the capital structure of the Company or for any other
reason permitted by the Plan; and



--------------------------------------------------------------------------------

(f) This Agreement does not constitute an employment agreement nor does it
entitle Optionee to any specific employment or to employment for a period of
time, and Optionee’s continued employment, if any, with the Company shall be at
will and is subject to termination in accordance with the Company’s prevailing
policies and any other agreement between Optionee and the Company.

13. Professional Advice. The acceptance and exercise of the Option and the sale
of Common Stock issued pursuant to exercise of the Option may have consequences
under federal and state tax and securities laws which may vary depending on the
individual circumstances of the Optionee. Accordingly, the Optionee acknowledges
that he has been advised to consult his personal legal and tax advisor in
connection with this Agreement and his dealings with respect to the Option or
the Common Stock.

14. Notices. Any notice required or permitted to be made or given hereunder
shall be hand delivered or mailed by certified or registered mail to the
Company’s address set forth below, or to the Optionee’s address on file at the
Company’s Stock Administration department or as changed from time to time by
written notice to the other.

Notices shall be deemed received and effective upon the earlier of (i) hand
delivery to the recipient, (ii) five days after the date of postmark by the
United States Postal Service or its successor or (iii) posting on the service
provider’s stock option website.

 

Company:   

Expeditors International of

Washington, Inc.

Attention: Stock Administration

1015 Third Avenue, 12th Floor

Seattle, Washington 98104

  

15. Agreement Subject to Plan. This Option and this Agreement evidencing and
confirming the same are subject to the terms and conditions set forth in the
Plan and in any amendments to the Plan existing now or in the future, which
terms and conditions are incorporated herein by reference. A copy will be made
available upon request. Should any conflict exist between the provisions of the
Plan and those of this Agreement, those of the Plan shall govern and control.
This Agreement and the Plan set forth the entire understanding between the
Company and the Optionee with respect to the Option and shall be construed and
enforced under the laws of the State of Washington.

Dated as of the • day of •, 2008.

EXPEDITORS INTERNATIONAL

OF WASHINGTON, INC.